 

Exhibit 10.1

 



RESCISSION AND RELEASE AGREEMENT

Port of Benton-IsoRay Medical, Inc.

 

 

THIS AGREEMENT is entered into this 2nd of May, 2017, by and between the Port of
Benton, a municipal corporation of the State of Washington, as "Seller" and the
IsoRay Medical, Inc., a Delaware corporation, as "Purchaser",

 

WHEREAS, Seller sold to the Purchaser the real property situated in Benton
County, Washington, more particularly described on the attached Exhibit 1 and as
part of the consideration for the purchase of the real property, the Purchaser
delivered to the Seller the Development Plan dated September 10, 2015, which is
attached hereto as Exhibit 2.

 

WHEREAS, the Purchaser has advised the Seller that Purchaser is unable to meet
the obligations set forth in the Development Plan and therefore will pay the
additional consideration provided for in Section 6 of the Development Plan.

 

WHEREAS, the Purchaser and the Seller desire to forever reciprocally release
each other as to any and all obligations under the Development Plan.

 

WHEREAS, the parties now wish to provide for payment of the additional
consideration and rescission of the Development Plan.

 

NOW THEREFORE, it is hereby agreed between the Seller and the Purchaser as
follows:

 

1.The Purchaser shall pay to the Seller One Hundred Ninety Seven Thousand Nine
Hundred Dollars ($197,900.00) as additional consideration required by Section 6
of the Development Plan

 

2.The Development Plan entered into between the parties shall be terminated when
this Rescission and Release Agreement has been executed by both parties and the
Purchaser has paid the additional consideration as stated in Section 1. After
the termination, the Development Plan shall be of no further force and effect
and the parties shall forever release and hold each other harmless from any and
all claims that are related to or arise out of the Development Plan.

 

3.After the rescission of the Development Plan, the Seller will execute and
record a Deed in the form attached hereto as Exhibit 3 to remove the Development
Plan as an encumbrance on the Purchaser's Title.

 

4.The real property will continue to be subject to the Technology & Business
Campus Covenants and the casements, reservations and restrictions of record.

 

5.If either party defaults (that is, fails to perform the acts required of it)
in his contractual performance herein, the non-defaulting party may seek
specific performance pursuant to the terms of this Agreement, damages, or
rescission.

 



 

 

 

6.If either party hereto is required to retain an attorney to enforce any
provision of this Agreement, the non-defaulting party shall be entitled to
reasonable attorneys' fees regardless of whether the matter proceeds to judgment
or is resolved by defaulting party curing default.

 

7.There are no other verbal or other agreements which modify or affect this
Agreement. Time is of the essence of this Agreement. All subsequent
modifications or waivers of any condition of this Agreement shall be in writing
and signed by the appropriate parties.

 

8.This Agreement shall he interpreted and enforced according to the laws of the
State of Washington. The venue for any action related to this Agreement shall be
in Benton County, Washington.

 

PORT OF BENTON   ISORAY MEDICAL, INC.                     By: /s/ Scott D.
Keller   By: /s/ Thomas C. LaVoy   SCOTT D. KELLER           THOMAS C. LAVOY  
Executive Director           Chief Executive Officer/Chairman                  
  Date: 5-5-2017   Date: 5-2-2017

  

 

 

 



STATE OF WASHINGTON )     ) ss. County of Benton )  





 

On this day before me personally appeared Scott D. Keller, to me known to be the
Executive Director of Port, of Benton, and acknowledged the said instrument to
be the free and voluntary act and deed of said corporation for the uses and
purposes therein mentioned, and on oath stated that he was authorized to execute
said instrument and that the seal affixed thereto is the corporate seal of said
corporation.

 

GIVEN UNDER my hand and official seal this 5th day of May, 2017

  

  /s/ Teresa A. Hancock   NOTARY PUBLIC in and for the State of   Washington,
residing at Kennewick   My commission expires: 03/01/2020

 

 



STATE OF WASHINGTON )     ) ss. County of Benton )  



 

On this day, before me personally appeared Thomas C. LaVoy, to me known to be
the Chief Executive Officer and Chairman of the corporation which executed this
instrument, and acknowledged the said instrument to be the free and voluntary
act and deed of said corporation for the uses and purposes therein mentioned,
and on oath stated that he was authorized to execute said instrument.

 

GIVEN UNDER my hand and official seal this 2nd day of May, 2017.

  

  /s/ Teresa A. Hancock   NOTARY PUBLIC in and for the State of   Washington,
residing at Kennewick   My commission expires: 03/01/2020

  

 

 

 

Attachment 1

Real Property Description

To Rescission & Release Agreement

 

 

Section 23, Township 10 North, Range 28 East, Quarter NE:

 

Short Plat #3453, Lot 1 Recorded in Volume 1 of Short Plats, at Page

3453, Records of Benton County, Washington under Auditor's File

Number 2014-033549, dated December 30, 2014.

 

Consisting of 4.20 acres (182,903 SQUARE FEET)

 

TOGETHER WITH AND SUBJECT TO EASEMENTS, RIGHTS-OF-WAY, COVENANTS, RESERVATIONS
AND RESTRICTIONS OF RECORD AND IN VIEW.

  

 

 

 

Attachment 2

Development Plan

To Rescission & Release Agreement

 

 

 

 

 

ISORAY MEDICAL, INC.

Development Plan

 

Isoray Medical, Inc., a Delaware corporation, (hereinafter "Isoray") proposes to
purchase approximately 4.20 acres of real property described on Exhibit 1 to the
Real Estate Purchase and Sale Agreement (hereafter "Property") currently owned
by the Port of Benton, a Washington municipal corporation (hereafter 'Tort").
This document sets forth the manner in which the property will be utilized and
developed by Isoray.

 

Isoray agrees this Development Plan will be binding upon Isoray and its
successors in title for a period of ten (10) years following the conveyance of
the Property to Isoray by the Port and will be a covenant running with the land.

 

1.Isoray will construct improvements on the Property in approximately the site
configuration and design specifications as depicted on Exhibit 2 to this Plan.
The building constructed by Isoray will contain not less than 12,000 square feet
of warehouse and production space and up to 4,000 square feet of office space.

 

2.Isoray will commence construction of the improvements within one hundred
eighty (180) days after the conveyance of the Property and will complete the
construction of the improvements within eighteen (18) months after the
commencement of construction.

 

3.Isoray will use the Property for its primary production facility location for
ten (10) years following the conveyance of the Property to Isoray by the Port.

 

4.During the ten (10) years following the conveyance of the Property from the
Port, Isoray will provide jobs at this location for at least 25 full time
equivalent employees.

 

5.The Port has agreed to sell the Property to Isoray partially in consideration
of this Development Plan and the sales price for the Property has been adjusted
to reflect the covenants to which Isoray is bound under the provisions of this
Development Plan.

 

6.In the event Isoray fails to comply with the provisions of the Development
Plan related to the construction of improvements, the use of the facility or the
employment levels, the Port will provide written notice of the breach to Isoray
and Isoray shall have ninety (90) days from its receipt of the notice to cure
the breach. If Isoray does not cure the breach within the cure period, then
Isoray will pay to the Port the difference between the sales price and the
appraised value of the Property of this Property without the covenants contained
in this Development Plan. The Port will have the Property appraised at the time
of the default without taking into account the improvements constructed by
Isoray, to value the unimproved Property at the time of the default. Payment
shall be made within thirty (30) days after the date the Port delivers the
appraisal to Isoray.

 

7.The Port may approve amendments to this Development Plan. Any amendments must
be in writing and must be approved by the Port Commission before the amendment
will be effective.

 



 

 

 

8.It is Isoray's intent to be a business partner with the Port of Benton and the
City of Richland. As such, Isoray will work to make sure the Property is used in
compliance with applicable laws, regulations, and the general intent and purpose
of this Development Plan.

 

  PURCHASER:   ISORAY MEDICAL, INC.             Dated: 9/10/2015 By: /s/ Dwight
Babcock     DWIGHT BABCOCK     CHIEF EXECUTIVE OFFICER           350 Hills
Street #106     Richaland, WA  99354

 

 

STATE OF WASHINGTON )     )   ss County of Benton )  

 

On this _____ day of _____________________, 2015, before me personally appeared
DWIGHT BABCOCK the CHIEF EXECUTIVE OFFICER of ISORAY MEDICAL, INC. that executed
the within and foregoing instrument and acknowledged the said instrument to be
the free and voluntary act and deed of said corporation for the uses and
purposes therein mentioned and on oath stated that he was authorized to execute
said instrument and that the seal affixed thereto is the corporate seal of said
corporation.

 

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal the
day and year first above written.

 

 

  /s/ Sara Hansen   NOTARY PUBLIC in and for the State of   Arizona, residing at
6464 E. Grant Rd.   My commission expires: 12/1/17

  

 

 

 

EXHIBIT I

"Property — Legal Description"

TECHNOLOGY & BUSINESS CAMPUS

4.20 Acres

 

 

SECTION 23, TOWNSHIP 10 NORTH, RANGE 28 EAST, QUARTER NE:

 

SHORT PLAT #3453, LOT 1 RECORDED IN VOLUME 1 OF SHORT PLATS, AT PAGE 3453,
RECORDS OF BENTON COUNTY, WASHINGTON UNDER AUDITOR'S FILE NUMBER 2014-033549,
DATED DECEMBER 30, 2014.

 

CONSISTING OF 4.20 ACRES (182,903 SQUARE FEET)

 

TOGETHER WITH AND SUBJECT TO EASEMENTS, RIGHTS-OF-WAY, COVENANTS, RESERVATIONS
AND RESTRICTIONS OF RECORD AND IN VIEW.

 

 

 

 

 

Attachment 3

Deed

 

 

 

 

 

  

WHEN RECORDED RETURN TO:

 

 

 

Thomas C. LaVoy, CEO/Chairman

Isoray Medical Inc.

350 Hills Street, Suite 106

Richland, WA 99354-5411

  

 



 



QUIT CLAIM DEED

 

THE GRANTOR, the Fort of Benton, a municipal corporation of the State of
Washington, hereby conveys and quit claims to the GRANTEE, Isoray Medical Inc.,
a Delaware corporation, the Grantors' right, title and interest in that certain
Development Plan recorded on February 10, 2017 under Auditor's File No.
2017-003826 for the following described real property situated in Benton County,
Washington, more particularly described on Exhibit 1 attached hereto.

 

This Deed is given for the purpose of removing the Development Plan as an
encumbrance on the title of this real property.

 

The real property continues to be subject to easements, covenants, reservations
and restrictions of record.

 

DATED on this17th day of May, 2017

 

  GRANTOR:         PORT OF BENTON               By: /s/ Scott D. Keller    
SCOTT D. KELLER, PPM®     Executive Director

 

 

 

 

 

STATE OF WASHINGTON )     ) ss. COUNTY OF BENTON )  

 

On this day, before me, the undersigned, a Notary Public in and for the State of
Washington, duly commissioned and sworn, personally appeared SCOTT D. KELLER, to
me known to be the Executive Director of the PORT OF BENTON which executed the
foregoing instrument, and acknowledged the said instrument to be the free and
voluntary act and deed of said company, for the uses and purposes therein
mentioned, and on oath stated that he/she was authorized to execute the said
instrument.

 

WITNESS my hand and official hereto affixed this 17th day of May, 2017.

 

  /s/ Teresa A. Hancock   NOTARY PUBLIC in and for the State of   Washington,
residing at Kennewick   My commission expires: 03/01/2020

  

 

 

 

EXHIBIT 1

Legal Description to

The Quit Claim Deed

 

Section 23, Township 10 North, Range 28 East, Quarter NE:

 

Short Plat #3453, Lot 1 Recorded in Volume 1 of Short Plats, at Page

3453, Records of Benton County, Washington under Auditor's File

Number 2014-033549, dated December 30, 2014.

 

Consisting of 4.20 acres (182,903 SQUARE FEET)

 

TOGETHER WITH AND SUBJECT TO EASEMENTS, RIGHTS-OF-WAY, COVENANTS, RESERVATIONS
AND RESTRICTIONS OF RECORD AND IN VIEW.



 



 

 